Exhibit 10.6

First Commonwealth Financial Corporation

2010 ANNUAL INCENTIVE PLAN

 

1. Purpose; Effective Date.

This 2010 Annual Incentive Plan (the “Plan”) of First Commonwealth Financial
Corporation (the “Company”) is designed to enable the Company and its
subsidiaries to attract and retain key employees and to align the interests of
such key employees with the interests of shareholders by promoting and rewarding
the achievement of annual performance goals. This Plan was approved by the
Compensation and Human Resources Committee on February 19, 2010 (the “Grant
Date”). Each Award granted under this Plan shall be subject to the terms and
conditions of the First Commonwealth Financial Corporation Incentive
Compensation Plan (the “Master Plan”). Each capitalized term which is not
otherwise defined in this Plan shall have the meaning given to such term in the
Master Plan.

 

2. Administration.

The Plan shall be administered by the Committee in accordance with Article 3 of
the Master Plan.

 

3. Participants and Performance Goals.

Exhibit A identifies the Employees who have been selected by the Committee to
become Participants in the Plan and the Target Award Opportunity and Performance
Goals for each Participant. The Performance Goals shall be calculated from the
Company’s publicly reported financial statements as of and for the twelve months
ending December 31, 2010.

 

4. Calculation of Actual Awards.

(a) A Participant’s payout for each Performance Goal shall be determined
according to the following formula:

Award Percentage X Weight X Base Salary

For purposes of this formula:

“Award Percentage” shall mean the percentage shown for the Participant in the
“Award Percentage” column of Table 1 on Exhibit A at the actual performance
level which is achieved for the applicable Performance Goal as reflected in the
“Performance Goal” column of Table 2 on Exhibit A. If the actual performance
level for a Performance Goal falls between the Threshold and Target performance
levels or between the Target and Superior performance levels, the Award
Percentage shall be interpolated between the Award Percentage for the Threshold
and Target performance levels or between the Target and Superior performance
levels, as the case may be, as determined by the Committee in its sole
discretion.

 

1



--------------------------------------------------------------------------------

“Weight” shall mean the percentage shown for the Participant in the “Weight”
column of Table 2 on Exhibit A for the applicable Performance Goal.

“Base Salary” shall mean base salary of the Participant on the Grant Date.

(b) The aggregate amount payable to the Participant shall be the sum total of
the payouts for the Participant’s Performance Goals calculated in accordance
with Section 4(a) and shall be referred to as the Participant’s “Actual Award.”

 

5. Payment of Awards.

(a) Restricted Stock. Each Participant’s Actual Award, if any, shall be paid in
shares of Restricted Stock. The number of shares of Restricted Stock issuable to
a Participant shall be calculated by dividing the dollar amount of the Actual
Award by $5.56, with the result being rounded up or down to the nearest whole
share.

(b) Vesting Conditions. Except as provided in Section 5(c), the shares of
Restricted Stock issued pursuant to this Plan shall vest if and only if the Fair
Market Value of the Stock attains a price of $9.67 or greater and remains at or
above that price for a period of 30 consecutive calendar days prior to
February 19, 2015.

(c) Mandatory Holding Period. The shares of Restricted Stock issued pursuant to
this Plan, whether or not vested, may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, otherwise than by will or by
the laws of descent and distribution, prior to February 19, 2015.
Notwithstanding the foregoing, upon the satisfaction of the Vesting Condition
specified in Section 5(b), the Participant may elect to satisfy required tax
withholdings by instructing the Company to withhold shares of the Restricted
Stock in accordance with Section 15.2 of the Master Plan.

(d) Accelerated Vesting. A Participant’s Vesting Condition specified in
Section 5(b) shall lapse and the Participant’s holding period imposed
Section 5(c) shall end on the first to occur of (i) the date on which that
Participant becomes Retired; (ii) the date on which the Participant’s employment
is involuntarily terminated without Cause; or (iii) at the discretion of the
Committee, upon the effective date of a Change in Control.

 

6. Termination of Employment.

Notwithstanding any provision to the contrary in the Master Plan, if the
Participant ceases to be a full-time employee of the Company for any reason
prior to December 31, 2010, the Participant will cease to be a participant in
this Plan and will not be eligible to receive any Actual Award pursuant to this
Plan.

 

2



--------------------------------------------------------------------------------

7. Miscellaneous Provisions.

(a) Claw-Back Rights. The Committee will have the sole and absolute authority to
make retroactive adjustments to any Awards paid to Participants where the
payment was predicated upon the achievement of erroneous financial or strategic
business results or conduct which the Committee determines, in its sole
discretion, created unnecessary or excessive risk to the Company or constituted
dishonest or unethical conduct for the purposes of increasing the amount of the
Participant’s Award. Where applicable, the Company will seek to recover any
amount determined to have been inappropriately received by a Participant under
the Plan.

(b) Amendment or Termination. Notwithstanding any provision to the contrary in
the Master Plan, the Committee has full power to amend, modify, suspend, or
terminate the Plan or the Awards granted under the Plan at any time and for any
reason.

(c) Regulatory Approvals. The Plan and any Award made hereunder shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any government or regulatory agency as may be required.

(d) No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause.

(e) No Right to Participation. No employee or officer of the Company or any
subsidiary shall have the right to be selected to receive an Award under this
Plan, or, having been so selected, have the right to receive a future Award.

(f) Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an Award granted to a Participant shall be available during his or her
lifetime only to the Participant.

 

3



--------------------------------------------------------------------------------

Exhibit A

Participants and Performance Goals

Table 1 - Participants and Target Awards

 

             Award Percentage
(% of Base Salary)      

Participant

   Position      Below
Threshold     Threshold     Target     Superior     Target
Award
Opportunity

Dolan

   President/CEO      0 %    37.5 %    75 %    112.5 %    $ 345,000

Price

   FCB President      0 %    37.5 %    75 %    112.5 %    $ 270,375

Rout

   CFO      0 %    26.25 %    52.5 %    78.75 %    $ 189,000

McMurdy

   CIO      0 %    18.75 %    37.5 %    56.25 %    $ 109,547

Clements

   EVP      0 %    18.75 %    37.5 %    56.25 %    $ 88,022

Tomb, D.

   SVP      0 %    18.75 %    37.5 %    56.25 %    $ 100,500

Tomb, M.

   SVP      0 %    18.75 %    37.5 %    56.25 %    $ 65,897

Table 2 - Performance Goals

 

CEO and FCB President              Performance Goal  

Measure

   Weight     Threshold         Target       Superior  

Return on Average Equity

   40 %      6.64 %      8.61 %      10.38 % 

Earnings per Share

   40 %    $ 0.53      $ 0.68      $ 0.82   

Non-Performing Loans + Other Real Estate Owned / Total Loans

   20 %      2.28 %      1.47 %      0.83 % 

 

Other Participants              Performance Goal  

Measure

   Weight     Threshold         Target       Superior  

Return on Average Equity

   50 %      6.64 %      8.61 %      10.38 % 

Earnings per Share

   50 %    $ 0.53      $ 0.68      $ 0.82   